                   Case 18-50384-JTD             Doc 594       Filed 02/12/20         Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re:                                                         Chapter 11

    NNN 400 CAPITOL CENTER 16, LLC, et al.,                        Case No. 16-12728 (KG)
                                                                   (Jointly Administered)
                              Debtors.


    NNN 400 CAPITOL CENTER, LLC, et al,

                              Plaintiffs,

    v.                                                             Adv. No. 18-50384-KG

    WELLS FARGO BANK, N.A., AS TRUSTEE
    FOR THE REGISTERED HOLDERS OF COMM
                                                                   Related to Adv. Docket No. 376,379,380 and 382
    2006-C8 COMMERCIAL MORTGAGE
    PASSTHROUGH CERTIFICATES; LNR
    PARTNERS, LLC, a Florida Limited Liability
    Company; BERKADIA COMMERCIAL
    MORTGAGE, LLC, a Delaware Limited Liability
    Corporation; LITTLE ROCK-400 WEST
    CAPITOL TRUST, a Delaware Statutory Trust;
    SOMERA ROAD, INC., a New York Corporation
    and TACONIC CAPITAL ADVISORS, LP, a
    Delaware Limited Partnership.

                            Defendants.

       ORDER GRANTING DEFENDANTS' MOTION FOR ENTRY OF AN ORDER
     AUTHORIZING DEFENDANTS TO FILE UNDER SEAL EXHIBITS 1-3 AND 7 TO
        DEFENDANTS' REPLY IN FURTHER SUPPORT OF THEIR MOTION TO
        CONTINUE TRIAL TO A DATE NO LATER THAN THE END OF 01 2020

             Upon consideration of the motion [Adv. D.I. 382] (the "Motion") 1 of Wells Fargo Bank,

N.A., as Trustee for the Registered Holders of Comm 2006-C8 Commercial Mortgage Pass-

Through Certificates ("Wells Fargo"), LNR Partners, LLC ("LNR"), Berkadia Commercial

Mortgage, LLC ("Berkadia"), Little Rock-400 West Capitol Trust ("Little Rock-400"), Taconic



1
    Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to them in the Motion.
                Case 18-50384-JTD         Doc 594      Filed 02/12/20      Page 2 of 3




Capital Advisors, LP ("Taconic" and, together with Wells Fargo, LNR, Berkadia and Little-Rock-

400, collectively, "Lender Defendants") and Somera Road Inc. ("Somera" and, together with the

Lender Defendants, collectively, "Defendants"), to file under seal Exhibits 1, 2, 3 and 7 to

Defendants' Reply in Further Support of the Motion to Continue; and the Court having found that

the venue of these cases and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408

and 1409; and the Court having found that this matter is a core proceeding pursuant to 28 U.S.C.

§ 157(b); and the Court having determined that it may enter a final order consistent with Article

III of the United States Constitution; and the Court having found and determined that the relief

sought in the Motion is in the best interests of the Parties; and that the legal and factual bases set

forth in the Motion establish just cause for the relief granted herein; and after due deliberation and

sufficient cause appearing therefor;

IT IS HEREBY ORDERED THAT:

          1.    The Motion is GRANTED as set forth herein.

          2.    Exhibits 1, 2, 3 and 7 to Defendants' Reply in Further Support of the Motion to Continue

[Adv. D.I. 376,380] shall be lodged and maintained under seal on the terms set forth in the Motion;

provided, however, the Office of the United States Trustee shall have full and unfettered access to

the exhibits.

          3.    The relief provided for in this Order is applicable only to Exhibits 1, 2, 3 and 7 to      f
                                                                                                           1·
                                                                                                           I



Defendants' Reply in Further Support of the Motion to Continue and is not a pre-determination

that these Exhibits may be sealed during the trial in this adversary proceeding.

          4.    Notwithstanding any provisions in the Federal Rules of Civil Procedure to the

contrary, (i) the terms of this Order shall be immediately effective and enforceable upon its entry,

(ii) the Defendants are not subject to any stay in the implementation, enforcement, or realization



                                                   2
DM316216704.2
                 Case 18-50384-JTD         Doc 594      Filed 02/12/20     Page 3 of 3




of the relief granted in this Order, and (iii) the Defendants may, in their discretion and without

further delay, take any action and perform any act authorized under this Order

         5.      This Court retains jurisdiction with respect to all matter arising from or related to

the implementation of this Order.




                                                                                                         -
                                                                                                         r




                                                            JOHN T. DORSEY
          Dated: February 12th, 2020                        UNITED STATES BANKRUPTCY JUDGE
          Wilmington, Delaware


                                                    3
DM3\6216704.2
